Citation Nr: 0419669	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  96-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for nausea, claimed as 
due to an undiagnosed illness.  

2.  Entitlement to service connection for insomnia, claimed 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for lack of 
concentration, claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.  The veteran also served on active duty in 
the Southwest Asia theater of operations in support of 
Operation Desert Shield/Storm from February to August 1991.  
The veteran also had other service in the Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the RO.  

In June 2000, the Board remanded the veteran's claims of 
service connection for insomnia, lack of concentration and 
nausea as due to an undiagnosed illness to the RO for 
additional evidentiary development.  The Board also remanded 
claims of service connection for cold symptoms, joint aches, 
hot and cold flashes, chronic fatigue and dizziness as due to 
an undiagnosed illness to the RO.  

In an October 2002 rating decision, the RO granted service 
connection for chronic fatigue syndrome with associated 
symptoms of dizziness, cold symptoms, hot and cold flashes, 
headaches and joint pain other than in the right elbow and 
low back, as secondary to an undiagnosed illness.  



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

2.  The veteran's currently demonstrated nausea, insomnia and 
lack of concentration are shown as likely as not to be due to 
an undiagnosed illness that became manifested to a 
compensable degree since his separation from service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
nausea, insomnia and lack of concentration are due to 
undiagnosed illness that was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claims of service 
connection has been obtained and associated with the claims 
folder.  The medical opinions and clinical records on file 
are sufficient to resolve the matter in the veteran's favor.  



II.  Analysis

The veteran is seeking service connection for nausea, 
insomnia, and lack of concentration.  He contends that he 
each of these symptoms is due to an undiagnosed illness that 
was incurred as a result of his service in the Gulf War.  

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

In the original version of 38 C.F.R. § 3.317, the presumptive 
period during which a veteran had to experience 
manifestations of a chronic disability was two years after 
the date on which he/she last performed active service in the 
Southwest Asia Theater of operations during the Gulf War.  

In April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of 
the presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C.A. § 1118, which codified the 
presumption of service connection for an undiagnosed illness.  

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001" 
(hereafter the VEBEA).  This legislation amends various 
provisions of 38 U.S.C.A. §§ 1117, 1118, including a complete 
revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest- 
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or 
any combination of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or 
symptoms. 
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 
subsection (d) warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms 
that may be a manifestation of an undiagnosed 
illness or a chronic multisymptom illness include 
the following: (1) Fatigue. (2) Unexplained rashes 
or other dermatological signs or symptoms. (3) 
Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) Abnormal 
weight loss. (13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  

The evidence of record establishes that the veteran had 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  However, the Board 
finds that there is conflicting evidence of record regarding 
the question of whether the veteran's insomnia, nausea, and 
lack of concentration are attributable to an undiagnosed 
illness.  

For example, in the report of a VA mental disorders 
examination conducted in December 2000, the examiner 
concluded that the veteran's lack of concentration and 
insomnia were related to his diagnoses of dysthymic disorder 
and personality disorder.  

Similarly, in the report of an October 1997 VA neurological 
examination, the examiner noted that the veteran's various 
cognitive difficulties, such as lack of concentration, 
appeared to be associated with a mood disorder.  

Likewise, in the report of a September 1997 
neuropsychological examination, the examiner determined that 
the veteran's various cognitive difficulties were similar to 
those found in patients with mood complaints.  

However, in the report of a November 2000 VA general medical 
examination, the examiner attributed the veteran's complaints 
of nausea, insomnia, and lack of concentration to an 
undiagnosed illness.  

Similarly, in a March 2001 letter, the veteran's regular VA 
physician indicated that he believed that the veteran's 
complaints of nausea and insomnia could not be attributed to 
any known clinical diagnosis.  

In February 2004, in an effort to clarify whether or not the 
veteran's symptoms were attributable to an undiagnosed 
illness, the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  

In response, a VA physician reviewed the record and concluded 
that it was unclear whether or not the veteran's symptoms of 
insomnia and lack of concentration predated the onset of his 
mood disorder, which was first documented in the record in 
1993.  

The physician determined that, without the veteran having 
undergone a detailed psychiatric examination in 1993, it was 
difficult to say whether these symptoms were due to dysthymic 
disorder or an undiagnosed illness.

With respect to the veteran's complaints of nausea, the 
physician determined that they were not likely to be related 
to any mood disorder and might be due to an undiagnosed 
illness.  

In light of the aforementioned evidence, the Board concludes 
that there is an approximate balance of positive and negative 
evidence of record regarding the question of whether the 
veteran's complaints of nausea, insomnia and lack of 
concentration are due to an undiagnosed illness.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board concludes that the veteran's nausea, 
insomnia, and lack of concentration are due to an undiagnosed 
illness.  

Based on the medical evidence of record, the Board further 
concludes that these symptoms have manifested to a 
compensable degree since his service in Southwest Asia.  

Hence, the Board finds that service connection is warranted 
for nausea, insomnia and lack of concentration as due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§§ 1117 and 1118.  



ORDER

Service connection for nausea, insomnia and lack of 
concentration as due to an undiagnosed illness is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



